EXHIBIT 10.2


 


AMENDMENT TO EMPLOYMENT AGREEMENT


 

Amendment (“Amendment”), dated May 21, 2008, to the letter agreement of
employment, dated as of May 27, 2005 (the “Agreement”), between Arch Capital
Group Ltd., a Bermuda company (the “Company”), and W. Preston Hutchings (the
“Executive”).  Capitalized terms used without definition herein have the
meanings given to them in the Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties have agreed to amend the Agreement as follows:

 


1.               THE FOLLOWING SHALL BE HEREBY ADDED AT THE END OF PARAGRAPH 4
OF THE AGREEMENT AS FOLLOWS:


 

“In the event that the Executive’s employment shall be terminated by the Company
not for Cause (as defined in the Company’s Incentive Compensation Plan) or by
the Executive for Good Reason (as defined below), the Company shall pay to the
Executive an amount equal to the Executive’s annual base salary for a period of
twelve (12) months, provided the Executive shall be entitled to such payments
only if the Executive has not breached and does not breach the provisions of
paragraphs 7 and 8 of the Agreement and the Executive has entered into a general
release of claims reasonably satisfactory to the Company on or before the date
that is fifty (50) days following the date of termination and does not revoke
such release prior to the end of the statutory seven (7) day revocation period. 
Such amounts will be paid in twelve (12) equal installments, the first two
(2) of which shall be paid on the date that is two (2) months following the date
of termination and the next ten (10) of which will be paid in ten (10) equal
monthly installments commencing on the date that is three (3) months following
the date of termination and continuing on each of the next nine (9) monthly
anniversaries of the date of termination.

 

‘Good Reason’ means, without the Executive’s written consent and subject to the
timely notice requirement and the Company’s opportunity to cure set forth below,
(a) the material diminution of any material duties or responsibilities of the
Executive; or (b) a material reduction in the Executive’s annual base salary.

 

It shall be a condition precedent to the Executive’s right to terminate
employment for Good Reason that (i) the Executive shall first have given the
Company written notice that an event or condition constituting Good Reason has
occurred within ninety (90) days after such occurrence, and any failure to give
such written notice within such period will result in a waiver by the Executive
of his right to terminate for Good Reason as a result of such event or
condition, and (ii) a period of thirty (30) days from and after the giving of
such written notice shall have elapsed without the Company having effectively
cured or remedied such occurrence during such 30-day

 

--------------------------------------------------------------------------------


 

period, unless such occurrence cannot be cured or remedied within thirty (30)
days, in which case the period for remedy or cure shall be extended for a
reasonable time (not to exceed an additional fifteen (15) days) provided that
the Company has made and continues to make a diligent effort to effect such
remedy or cure.

 

Notwithstanding any provision hereof to the contrary, in order for the Executive
to terminate the Employment Period for Good Reason, such termination of
employment must occur no later than sixty (60) days after the date the Executive
gives written notice in accordance with the above provisions to the Company of
the occurrence of the event or condition that constitutes Good Reason.”

 

2.               All other provisions of the Agreement shall remain in full
force and effect.  This amendment shall be governed by and construed in
accordance with the laws of Bermuda, without giving effect to principles of
conflict of laws, and may be executed in two or more counterparts, each of which
shall constitute one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

 /s/ John D. Vollaro

 

Printed Name:

 /s/ John D. Vollaro

 

Title:

 EVP & CFO

 

 

 

 

 

 /s/ W. Preston Hutchings

 

W. Preston Hutchings

 

3

--------------------------------------------------------------------------------